DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 8/17/2022 has been entered.  Claims 1-2, 4 and 7-21 are pending.

Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  
Method claim 4 includes contingent clause.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because condition(s) precedent are not met. Because the claimed invention may be practiced without the condition(s) happening, then the limitations are not required by the broadest reasonable interpretation.  Examiner suggests explicitly requiring the limitations to be performed such as by claiming all the possible conditions.
Regarding claim 10, “the buffer second status information” should be changed to “the second buffer status information”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0324642 (hereinafter Yu) in view of US 2019/0254062 (hereinafter Wu).
Regarding claim 1, Yu teaches a method of reporting buffer status, comprising: sending a control element including first buffer status information indicating a first logical channel group on which first packets transmit ([0289]: details transmit a single buffer status report that includes the first buffer status and the second buffer status… the short duplication format includes a logical channel identifier (LCID), a logical channel group identifier (LCG ID), a buffer size of the first RLC entity, a buffer size of the second RLC entity, padding, or combinations thereof).
Yu does not explicitly teach second buffer status information indicating a corresponding second logical channel group on which duplicated packets transmit.
However, Wu teaches second buffer status information indicating a corresponding second logical channel group on which duplicated packets transmit ([0053]: details the BSRs are configured based on the packet duplication configuration… each BSR may identify a carrier frequency for the BSR and a logical channel group identifier (LCGID)… LCGID may serve as a signal that the BSR reports the traffic amount that is for packet duplication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Wu and include second buffer status information indicating a corresponding second logical channel group on which duplicated packets transmit of Wu with Yu.  Doing so would improve scheduling (Wu, at paragraph [0007]).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu, further in view of US 2018/0270700 (hereinafter Babaei).
Regarding claim 2, Yu does not explicitly teach wherein the first buffer status information indicates a plurality of the logical channel groups on which the first packets transmit; and the second buffer status information indicates a plurality of the corresponding second logical channel groups on which the duplicated packets transmit.
However, Babaei teaches wherein the first buffer status information indicates a plurality of the logical channel groups on which the first packets transmit; and the second buffer status information indicates a plurality of the corresponding second logical channel groups on which the duplicated packets transmit (FIG. 20; [302]: details PDCP duplication to more than one logical channel; buffer status report with plurality of logical channel groups).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Babaei and include wherein the first buffer status information indicates a plurality of the logical channel groups on which the first packets transmit; and the second buffer status information indicates a plurality of the corresponding second logical channel groups on which the duplicated packets transmit of Babaei with Yu.  Doing so would improve performance of wireless network (Babaei, at [0354]).

Regarding claim 4, the limitation “wherein, if a number of bits in an uplink grant is not large enough for a size of the first buffer status information and the second buffer status information, the control element includes a portion of the first buffer status information and the second status information that fills available space in the uplink grant” is a contingent limitation so has no patentable weight because it is not required. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu, further in view of US 2018/0041410 (hereinafter Yi).
Regarding claim 7, Yu does not explicitly teach wherein the first logical channel group and the corresponding second logical channel group are associated with a same proximity services destination. 
 However, Yi teaches wherein the first logical channel group and the corresponding second logical channel group are associated with a same proximity services destination ([0106]: details any LCG belonging to the same ProSe Destination… packet duplication). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Yi and include wherein the first logical channel group and the corresponding second logical channel group are associated with a same proximity services destination of Yi with Yu.  Doing so would improve service quality (Yi, at [0029]).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu and Babaei, further in view of US 2020/0367093 (hereinafter Belleschi).
Regarding claim 8, Yu does not explicitly teach wherein logical channels are grouped into the first logical channel group and the corresponding second logical channel group according to their destinations and in consideration of a service priority configuration.  
However, Belleschi teaches wherein logical channels are grouped into the first logical channel group and the corresponding second logical channel group according to their destinations and in consideration of a service priority configuration (Fig. 3b; [0074]: details Destination ID X; mapping between QoS and LCGs; priority tags such as PPPPs are mapped to LCG1,2,3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Belleschi and include wherein logical channels are grouped into the first logical channel group and the corresponding second logical channel group according to their destinations and in consideration of a service priority configuration of Belleschi with Yu.  Doing so would improve performance (Belleschi, at [0177]).

Regarding claim 13, Yu does not explicitly teach wherein logical channels are grouped into the first logical channel group and the corresponding second logical channel group according to their destinations and in consideration of a service reliability configuration.
However, Belleschi teaches wherein logical channels are grouped into the first logical channel group and the corresponding second logical channel group according to their destinations and in consideration of a service reliability configuration (Fig. 3b; [0074]: details Destination ID X; mapping between QoS and LCGs; reliability tags such as PPPRs are mapped to LCG4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Belleschi and include wherein logical channels are grouped into the first logical channel group and the corresponding second logical channel group according to their destinations and in consideration of a service reliability configuration of Belleschi with Yu.  Doing so would improve performance (Belleschi, at [0177]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu, Babaei and Belleschi as applied to claim 13 above, and further in view of US 2022/0014961 (hereinafter Baek).
Regarding claim 14, Yu does not explicitly teach wherein, in the control element, the second buffer status information indicating the corresponding second logical channel groups is positioned after the first buffer status information indicating the first logical channel groups.  
However, Baek teaches wherein, in the control element, the second buffer status information indicating the corresponding second logical channel groups is positioned after the first buffer status information indicating the first logical channel groups (FIG. 19, 1930: details buffer status report for duplication is after).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Baek and include wherein, in the control element, the second buffer status information indicating the corresponding second logical channel groups is positioned after the first buffer status information indicating the first logical channel groups of Baek with Yu.  Doing so would improve communication system (Baek, at [0003]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu, Babaei and Belleschi as applied to claim 13 above, and further in view of US 2019/0230667 (hereinafter Loehr).
Regarding claim 15, Yu does not explicitly teach wherein, in the control element, the first buffer status information indicating the first logical channel groups and the second buffer status information indicating the corresponding second logical channel groups are prioritized according to service priorities of the logical channels contained in the first logical channel groups and the corresponding second logical channel groups.  
However, Loehr teaches wherein, in the control element, the first buffer status information indicating the first logical channel groups and the second buffer status information indicating the corresponding second logical channel groups are prioritized according to service priorities of the logical channels contained in the first logical channel groups and the corresponding second logical channel groups ([0058][0066]: details logical channel priority… eNB assigns each logical channel to a logical channel group preferably with same/similar QoS requirements, as service priorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Loehr and include wherein, in the control element, the first buffer status information indicating the first logical channel groups and the second buffer status information indicating the corresponding second logical channel groups are prioritized according to service priorities of the logical channels contained in the first logical channel groups and the corresponding second logical channel groups of Loehr with Yu.  Doing so would reduce overhead (Loehr, at [0145]).

Regarding claim 16, Yu does not explicitly teach wherein the first buffer status information indicating the first logical channel group is positioned in front of the second buffer status information indicating the corresponding second logical channel group with a same destination index.  
However, Loehr teaches wherein the first buffer status information indicating the first logical channel group is positioned in front of the second buffer status information indicating the corresponding second logical channel group with a same destination index (FIG. 26; [0064][0066]: details MAC CE BSR; Buffer Status Report MAC control elements for LTE consist of either: a long BSR (with four buffer size fields corresponding to LCG IDs #0-3) or a short BSR (with one LCG ID field and one corresponding buffer size field)… logical channels with same/similar QoS requirements should be allocated within the same logical channel group, as same destination index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Loehr and include wherein the first buffer status information indicating the first logical channel group is positioned in front of the second buffer status information indicating the corresponding second logical channel group with a same destination index of Loehr with Yu.  Doing so would reduce overhead (Loehr, at [0145]).

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu, Babaei and Belleschi as applied to claim 8 or 13 above, and further in view of US 2020/0374744 (hereinafter Liu).
Regarding claim 9, Yu does not explicitly teach wherein the second buffer status information indicating the corresponding second logical channel group includes a destination index, a logical channel group identifier, and a buffer size.  
However, Liu teaches wherein the second buffer status information indicating the corresponding second logical channel group includes a destination index, a logical channel group identifier, and a buffer size ([0296]: details BSR includes a destination index, buffer size, LCG ID).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Liu and include wherein the second buffer status information indicating the corresponding second logical channel group includes a destination index, a logical channel group identifier, and a buffer size of Liu with Yu.  Doing so would improve reliability (Liu, at [0006]).

Regarding claim 10, Yu does not explicitly teach wherein the destination index of the second buffer status information indicating the corresponding second logical channel group is the same as a destination index of the first buffer status information indicating the first logical channel group with a same priority configuration.  
However, Liu teaches wherein the destination index of the second buffer status information indicating the corresponding second logical channel group is the same as a destination index of the first buffer status information indicating the first logical channel group with a same priority configuration (FIG. 5; [0248][0302]: details BSR includes destination index; used for duplicate data transmission; priority information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Liu and include wherein the destination index of the second buffer status information indicating the corresponding second logical channel group is the same as a destination index of the first buffer status information indicating the first logical channel group with a same priority configuration of Liu with Yu.  Doing so would improve reliability (Liu, at [0006]).

Regarding claim 11, Yu does not explicitly teach wherein the logical channel group identifier of the second buffer status information indicating the corresponding second logical channel group is the same as a logical channel group identifier of the first buffer status information indicating the first logical channel group with a same priority configuration.
However, Liu teaches wherein the logical channel group identifier of the second buffer status information indicating the corresponding second logical channel group is the same as a logical channel group identifier of the first buffer status information indicating the first logical channel group with a same priority configuration (FIG. 5; [0248][0302]: details BSR includes destination index; used for duplicate data transmission; priority information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Liu and include wherein the logical channel group identifier of the second buffer status information indicating the corresponding second logical channel group is the same as a logical channel group identifier of the first buffer status information indicating the first logical channel group with a same priority configuration of Liu with Yu.  Doing so would improve reliability (Liu, at [0006]).

Regarding claim 17, Yu does not explicitly teach wherein the second buffer status information indicating the corresponding second logical channel group includes a destination index, a logical channel group identifier, and a buffer size.  
However, Liu teaches wherein the second buffer status information indicating the corresponding second logical channel group includes a destination index, a logical channel group identifier, and a buffer size ([0296]: details BSR includes a destination index, buffer size, LCG ID).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Liu and include wherein the second buffer status information indicating the corresponding second logical channel group includes a destination index, a logical channel group identifier, and a buffer size of Liu with Yu.  Doing so would improve reliability (Liu, at [0006]).
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu, Babaei and Belleschi as applied to claim 13 above, and further in view of US 2021/0176661 (hereinafter Kim).
Regarding claim 18, Yu does not explicitly teach wherein at least one logical channel is included in each of the corresponding second logical channel group and the first logical channel group.
However, Kim teaches wherein at least one logical channel is included in each of the corresponding second logical channel group and the first logical channel group (FIG. 23, 2330; [0197]: details logical channel group to which the logical channel belongs).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Kim and include wherein at least one logical channel is included in each of the corresponding second logical channel group and the first logical channel group of Kim with Yu.  Doing so would efficiently configuring data (Kim, at [0008]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu, Babaei, Belleschi and Liu as applied to claim 17 above, and further in view of Loehr.
Regarding claim 20, Yu does not explicitly teach wherein the logical channel group identifier of the second buffer status information indicating the corresponding second logical channel group is based on an evolved node b configuration. 
However, Loehr teaches wherein the logical channel group identifier of the second buffer status information indicating the corresponding second logical channel group is based on an evolved node b configuration ([0066]: details eNB assigns each logical channel to a logical channel group preferably with same/similar QoS requirements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Loehr and include wherein the logical channel group identifier of the second buffer status information indicating the corresponding second logical channel group is based on an evolved node b configuration of Loehr with Yu.  Doing so would reduce overhead (Loehr, at [0145]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu and Babaei as applied to claim 2 above, and further in view of Loehr.
Regarding claim 21, Yu does not explicitly teach wherein logical channels are grouped into the corresponding second logical channel groups according to an evolved node b configuration.
However, Loehr teaches wherein logical channels are grouped into the corresponding second logical channel groups according to an evolved node b configuration ([0066]: details eNB assigns each logical channel to a logical channel group preferably with same/similar QoS requirements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Loehr and include wherein logical channels are grouped into the corresponding second logical channel groups according to an evolved node b configuration of Loehr with Yu.  Doing so would reduce overhead (Loehr, at [0145]).

Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited references teach or suggest “wherein the buffer size of the second buffer status information indicating the corresponding second logical channel group indicates a total amount of duplicated data available for transmission across all logical channels that have activated duplication in the second logical channel group” in combination with all the limitations of the claims.

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection relies on the newly cited Wu reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tesanovic (2022/0201545) details communicating in a network.
Zhang (US 2020/0288344) details resource request.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415